The State's motion to dismiss the appeal must be sustained. A record on appeal must contain a certified copy of the judgment or order appealed from. Sec. 6406, W.C.S. 1920. This appeal purports to be from the judgment imposing sentence upon a verdict of guilty in a criminal prosecution. The record contains no copy of the judgment, nor anything to show that a judgment has been entered. There is a certificate that "Bar Docket No. 1" contains the following: "May 27, 1930. Sentence not to exceed ten years in reformatory at Worland. Appeal bond fixed at $1000." This entry evidently is merely a memorandum or minute of the judge and not the entry of the judgment. See Barnett v. Bankers Finance Ass'n.,38 Wyo. 511, 268 P. 1025; Lawer v. Kline, 41 Wyo. 167,282 P. 1061.
Appeal dismissed.
Dismissed. *Page 108